DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of related U.S. Patent No. 10,765,529. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claim 12 of the application recites a system for performing interbody fusion, the system comprising: an intervertebral implant including a body (See Claim 1, Lines 1-4 of the patent), the body comprising: a superior exterior surface; an inferior exterior surface; a first exterior lateral surface; a second exterior lateral surface (See Claim 1, Lines 5-8 of the patent), wherein the first exterior later surface and the second exterior lateral surface are substantially transverse to the superior and inferior exterior surfaces (See 
As to claims 13-17 of the application: The limitations of claim 13 are found in Claim 1 of the patent. The limitations of claim 14 are found in Claim 1 of the patent. The limitations of claim 15 are found in Claim 1 of the patent. The limitations of claim 16 are found in Claim 2 of the patent. The limitations of claim 17 are found in Claim 3 of the patent. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 5, the word “and” should be deleted. In Line 6, the comma should be replaced with a semi-colon and the limitation “wherein the implant further includes” should be replaced with the word --and-- since all of the listed components are part of the implant and it’s not necessary to state that the implant “further includes” the elongated slot. Appropriate correction is required.
12 is objected to because of the following informalities:  In Line 3, the word “later” is misspelled and should be replaced with the word --lateral--. In Line 9, the limitation --of the intervertebral implant-- should be added after the word “bore”. In Line 10, the limitation --of the intervertebral implant-- should be added after the word “groove”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  In Line 4, the word “later” is misspelled and should be replaced with the word --lateral--. In Line 9, the limitation --of the intervertebral implant-- should be added after the word “bore”. In Line 10, the limitation --of the intervertebral implant-- should be added after the word “groove”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Line 4 recites the limitation “a first longitudinal extremity of the body” and in Line 6 recites “a second longitudinal extremity of the body”. There is insufficient antecedent basis for the “the body” limitation in the claim. For purposes of examination, 
Claim 4 at Lines 1-2 recites the limitation “wherein the elongated slot includes a T-shaped cross-sectional configuration such that an anterior-posterior dimension of the elongated slot is greater than an anterior-posterior dimension of an opening of the elongated slot” which renders the claim indefinite as 1) it is unclear what is meant by a cross-sectional configuration. Is a T-shaped cross-section being recited, or something else? And 2) it is unclear how a T-shaped cross-section can have a dimension since a cross-section is a two-dimensional view of a slice through an object. 3) It is suggested that the claim clarify that the T-shaped elongated slot has two portions with different anterior-posterior dimensions since it is confusing to recite that an opening of the elongated slot has an anterior-posterior dimension. For purposes of examination, the limitation is being interpreted as “wherein the elongated slot is T-shaped such that an anterior-posterior dimension of a first portion of the elongated slot is greater than an anterior-posterior dimension of a second portion of the elongated slot”. Appropriate correction is required.
Claim 7 at line 2 recites the limitation “the longitudinal axis of the body”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “a longitudinal axis of the implant”. Appropriate correction is required.
with a tool into a prepared disc space… uncoupling a locking shaft of the tool from the bore of the body” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8 & 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (US PG Pub No. 2007/0093850).
Regarding Claim 1 as best understood, Harris discloses an intervertebral implant (interbody 126, Fig. 6), comprising: a superior exterior surface (top surface of 126); an inferior exterior surface (bottom surface of 126); a first exterior lateral surface (left side surface of 126, see Fig. 6 depiction and notations below); a second exterior lateral surface (right side surface of 126, see Fig. 6 depiction and notations below), wherein the first and second exterior lateral surfaces are substantially transverse to the superior and inferior exterior surfaces (Fig. 6); a first curved end wall at a first 

    PNG
    media_image1.png
    440
    851
    media_image1.png
    Greyscale

Regarding Claim 6, Harris discloses wherein the second curved end wall includes a leading edge angled relative to a longitudinal axis of the implant (see Fig. 6 depiction and notations above).
Regarding Claim 7, Harris discloses wherein each of the superior exterior surface and the inferior exterior surface include a portion (corners of slots for 122 & 124, Fig. 6) angled relative to a longitudinal axis of the implant (axis running centrally along length through 126 between opposing ends, Fig. 6).
Regarding Claim 8, Harris discloses wherein the bore is internally threaded (threaded receptacle defined in the end portion of 126, Fig. 6, Paragraph [0032]).
Regarding Claim 10, Harris discloses wherein the implant includes a central through opening (both vertical apertures formed through the superior and inferior exterior surfaces are centrally located between the opposing first and second exterior lateral surfaces along the long. axis of the implant as seen in Fig. 6).
Regarding Claim 11, Harris discloses wherein the elongated slot is configured to receive and retain a second shaft (122, Figs. 3 & 6, Paragraph [0033]) of the tool (Fig. 6, Paragraph [0033]).
Regarding Claim 12, Harris discloses a system for performing interbody fusion (inserter 10 in combination with interbody device 126, Figs. 1-8C, Paragraphs [0024-0037]), the system comprising: an intervertebral implant (interbody 126, Fig. 6) including a body, the body comprising: a superior exterior surface (top surface of 126); an inferior exterior surface (bottom surface of 126); a first exterior lateral surface (left side surface of 126, see Fig. 6 depiction and notations above); a second exterior lateral surface (right side surface of 126, see Fig. 6 depiction and notations above), wherein the first exterior later surface and the second exterior lateral surface are substantially transverse to the superior and inferior exterior surfaces (Fig. 6); a first curved end wall at a first longitudinal extremity of the body, the first curved end wall including a bore (see Fig. 6 depiction and notations above); a second curved end wall at a second longitudinal extremity of the body (see Fig. 6 depiction and notations above); and an articulation groove extending from a portion of the first curved end wall to a portion of the first exterior lateral surface (see Fig. 6 depiction and notations above); a locking shaft (106, 
Regarding Claim 13, Harris discloses wherein the bore is internally threaded (threaded receptacle defined in the end portion of 126, Fig. 6, Paragraph [0032]).
Regarding Claim 14, Harris discloses wherein a distal end of the locking shaft is externally threaded (The connector shaft second end 110 defines an interbody securing element, which preferably is a threaded protrusion, Figs. 3 & 6, Paragraph [0032]).
Regarding Claim 15, Harris discloses wherein the shaft includes a distal end having an enlarged extension (122, Figs. 3 & 6, Paragraph [0033]).
Regarding Claim 16, Harris discloses wherein the shaft is rotatable (via hinge 76, Paragraph [0028]) between a first configuration and a second configuration (Figs. 8A-8C, Paragraph [0030]), wherein in the first configuration the extension is oriented such that the extension is configured for insertion within the articulation groove (during initial ), and wherein, in the second configuration, the extension is oriented such that the extension is retained within the articulation groove.
Regarding Claim 17, Harris discloses wherein the extension (122) is capable of moving within the articulation groove (during initial engagement and connection of 122 with the articulation groove).
Regarding Claim 18 as best understood, Harris discloses a method for delivering an interbody device (Paragraphs [0033-0035], Figs. 1-8C), the method comprising: inserting a body (interbody 126, Fig. 6, Paragraphs [0024-0037]) with a tool 
Regarding Claim 19, Harris discloses rotating the shaft (74) relative to the body (Figs. 8A-8C); and removing the shaft from the articulation groove of the body (Paragraph [0035]).
Regarding Claim 20, Harris discloses wherein uncoupling the locking shaft (106) from the bore includes rotating the locking shaft (via rotatably uncoupling corresponding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US PG Pub No. 2007/0093850) in view of O’Neil et al. (US PG Pub No. 2014/0172103).
Regarding Claims 2-3, Harris discloses the claimed invention as stated above in claim 1, except wherein the first exterior lateral surface includes at least a central portion having a concavity, and wherein the second exterior lateral surface includes at least a central portion having a convexity. Although it appears from Fig. 6 that there are multiple channels formed through the lateral surfaces and intersecting with the central through openings of the body, Harris et al. does not expressedly disclose or describe any through holes in the body. However, one having ordinary skill in the art would recognize that it is common and well-known in the art to provide through-holes through side walls and top and bottom surfaces of spinal implants in order to more effectively promote osteointegration by allowing bone ingrowth through the through-holes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the implant of Harris et al. with through-holes in the first and second exterior lateral surfaces as taught by O’Neil in order to provide the implant with added means for promoting osteointegration of the implant with bone upon insertion to a patient. 
Regarding Claim 5, Harris discloses the claimed invention as stated above in claim 1, except wherein the body further includes a through hole in one or both of the first and second exterior lateral surfaces. Although it appears from Fig. 6 that there are multiple channels formed through the lateral surfaces and intersecting with the central through openings of the body, Harris et al. does not expressedly disclose any through holes in the body. However, one having ordinary skill in the art would recognize that it is common and well-known in the art to provide through-holes through side walls and top and bottom surfaces of spinal implants in order to more effectively promote osteointegration by allowing bone ingrowth through the through-holes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the implant of Harris et al. with through-holes in the first and second exterior lateral surfaces as taught by O’Neil in orer to provide the implant with added means for promoting osteointegration of the implant with bone upon insertion to a patient. 
Regarding Claim 9, Harris discloses the claimed invention as stated above in claim 1, except one or more protrusions extending from one or both of the superior and inferior exterior surfaces. One having ordinary skill in the art would recognize that it is common and well-known in the art to provide protrusions on upper and lower bone contacting surfaces of a spinal implant for the benefit of increased engagement with the adjacent vertebrae during and after insertion.
O’Neil et al. discloses various embodiments of intervertebral cages and insertion
instruments (Figs. 1-171, Paragraphs [0046-0100]), wherein one particular embodiment of an intervertebral cage shown in Fig. 1B (Paragraph [0050)]) includes a body having opposing top and bottom surfaces (35 & 33) and opposing left and right lateral side surfaces (25 & 23), wherein the opposing top and bottom surfaces of the body include 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the implant of Harris et al. with teeth on the superior and inferior exterior surfaces as taught by O’Neil et al. in order to provide the implant with a means for gripping adjacent vertebrae during and after insertion into a patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775